                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


LEE ROY JENKINS (#73024)
                                                         CIVIL ACTION
VERSUS
                                                         NO. 16-217-JWD-EWD
DARRELL VANNOY, WARDEN
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 8, 2019, to which an opposition was filed,

(Doc. 17);

       IT IS ORDERED that Petitioner’s application for habeas corpus relief is DENIED as

MOOT, and this proceeding is DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in this case,

a certificate of appealability shall be DENIED.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 23, 2019.



                                             S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
